La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Nos confrontamos con la interrogante sobre el punto de partida del término prescriptivo aplicable a la reclamación de una aseguradora, por razón de la subrogación que opera al pagarle a su asegurado por los daños extracontractuales causados por un tercero. En particular, debemos resolver si al producirse la subrogación de la aseguradora continúa transcurriendo el término prescriptivo que tenía el asegu-rado como acreedor original o nace un nuevo término que debe computarse desde que se paga. Por entender que al pagar los daños causados por el tercero la aseguradora se inserta en la misma posición que su asegurado, resolvemos que el término prescriptivo para ejercer la causa de acción contra ese tercero es el mismo que correspondería a la ac-ción en daños que pudiera haber instado el asegurado. El término comienza a transcurrir desde que este hubiera po-dido presentar su reclamación.
1 — I
El 5 de noviembre de 2004, se produjo un accidente de tránsito entre el Sr. Jorge S. Cario Marrero y el Sr. Angel *415L. Báez Rivera. El vehículo del señor Báez Rivera fue pér-dida total. El 29 de diciembre de 2004, la Cooperativa de Seguros Múltiples (Cooperativa) le pagó $10,663 al señor Báez Rivera, según disponía la póliza de seguro que éste tenía con ella.(1) El 23 de junio de 2006, la Cooperativa presentó una demanda de subrogación contra el señor Cario Marrero, en la cual alegó que él era el responsable del accidente del 5 de noviembre de 2004 y que, por lo tanto, le respondía por los daños causados al señor Báez Rivera y los pagos que la Cooperativa realizó por ese concepto.(2)
El señor Cario Marrero solicitó la desestimación de la demanda y alegó que la causa de acción estaba prescrita, toda vez que el término de un año aplicable a las causas de acción basadas en culpa o negligencia extracontractual co-menzó a transcurrir inmediatamente después del accidente. Por su parte, la Cooperativa alegó que el tér-mino prescriptivo comenzó a transcurrir cuando esta hizo el pago al señor Báez Rivera. Tomando como base la teoría cognoscitiva del daño, que establece que los términos no se comenzarán a computar hasta que el acreedor de la causa de acción pueda ejercitarla, la Cooperativa planteó que no se le podía imputar el término prescriptivo del acreedor original, pues no es hasta que se efectúa el pago que se produce la subrogación, según la cual la Cooperativa puede ejercer la causa de acción contra un tercero.
Además, la Cooperativa alegó que las cartas que envió al señor Cario Marrero los días 4 de octubre, 31 de octubre y el 28 de noviembre de 2005 constituyeron reclamaciones extrajudiciales que tuvieron el efecto de interrumpir el tér-mino prescriptivo. Por su parte, el señor Cario Marrero sostuvo que nunca recibió las cartas alegadamente envia-*416das el 4 y 31 de octubre, ya que fueron enviadas a una dirección que no era su dirección postal. (3)
El Tribunal de Primera Instancia declaró “sin lugar” la moción de desestimación presentada por el señor Cario Marrero. Éste recurrió al Tribunal de Apelaciones. Ese foro se negó a expedir el recurso al entender que el término prescriptivo en una demanda de subrogación comienza a transcurrir desde la fecha en que la compañía aseguradora emite el pago a favor de su asegurado y no desde cuando ocurre el accidente.
Tn con forme con esta determinación del Tribunal de Ape-laciones, el demandado presentó ante este Tribunal una petición de certiorari. En síntesis, alega que se cometieron dos errores, en cuanto al punto de partida del término prescriptivo y en cuanto a las reclamaciones extrajudicia-les alegadas por la Cooperativa. Aduce el peticionario que, en una demanda de subrogación, el término prescriptivo comienza, no desde que la aseguradora emite el pago a su asegurado, sino desde que el asegurado, como acreedor original de la causa de acción subrogada, podía ejercitar su acción. En segundo lugar, alega que erró el foro intermedio al tomar como un hecho cierto el envío y recibo de las car-tas de 4 y 31 de octubre de 2005, ya que sobre este asunto se trabó una controversia de hechos que ameritaba, cuando menos, que se celebrara una vista evidenciaria. El 6 de marzo de 2009 expedimos el certiorari. Ambas partes han comparecido. Resolvemos.
II
A. Mediante un contrato de seguro “una persona se obliga a indemnizar a otra o a pagarle o a proveerle *417un beneficio específico o determinable al producirse un su-ceso incierto previsto en el mismo”.(4) En estos contratos se transfiere el riesgo a la aseguradora y surge una obligación por parte de ésta de responder por los daños económicos al asegurado de ocurrir ese suceso.(5) Hemos resuelto que, al resarcir económicamente al asegurado, “la compañía ase-guradora se pone en la misma posición de éste con relación a todas las acciones y remedios a los cuales tiene derecho. Ocurre lo que llamamos ‘el derecho a la subrogación’ ”. (Én-fasis suplido.(6) Es decir, la subrogación es la figura jurí-dica por la cual una compañía de seguros sustituye a su asegurado en el ejercicio de las acciones o los derechos que éste tiene contra los causantes de un daño.(7) También he-mos resuelto que “[e] 1 objetivo de este mecanismo de susti-tución legal es que la compañía aseguradora, en virtud del contrato de seguro, pueda recuperar de esos terceros cau-santes de un accidente, la cantidad que en concepto de in-demnización la aseguradora pagó a la parte asegurada para cubrir los daños ocasionados por los terceros”.(8) Me-diante la subrogación, la aseguradora “se coloca en la misma posición del asegurado para invocar aquellos dere-chos que le fueron cedidos”. (Énfasis suplido.(9) Es decir, cuando la aseguradora ejerce el derecho de subrogación no representa al asegurado, sino que le sustituye, mas solo para recobrar de terceros lo pagado por ella, según los tér-minos de la póliza. El alcance de esta sustitución está cla-ramente delimitado y se circunscribe a reclamar “los dere-chos y remedios que tenía el asegurado frente al causante
*418de los daños, relativos al pago que la compañía asegura-dora le hizo al asegurado”. (Énfasis suplido.)(10) Por lo tanto, hemos resuelto que esta subrogación “[n]o confiere mayores derechos al que se subroga que los que tenía el asegurado”. (Énfasis suplido.)(11) Esto, “pues nadie puede adquirir —vía la subrogación— derechos que no tenía aquél cuyos derechos invoca el asegurador”.(12)
La subrogación se puede catalogar como un tipo de novación modificativa.(13) Esto pues las “obligaciones pueden modificarse: (1) [vjariando su objeto o sus condiciones principales!,] (2) [sustituyendo la persona del deudor [, o] (3) [s]ubrogando a un tercero en los derechos del acreedor”.(14) En el tercer supuesto, se trata de una novación modificativa subjetiva de la parte activa de la obligación que no produce la extinción de la relación obligatoria original, sino que sustituye un acreedor por otro.(15) De igual manera, “la subrogación de un tercero en los derechos del acreedor no puede presumirse fuera de los casos expresamente mencionados en el Código Civil”.(16) El artículo 1164 del Código Civil establece que se “presumirá que hay subrogación: (1) [c]uando un acreedor pague a otro acreedor preferente!,] (2) [c]uando un tercero, no interesado en la obligación, pague con aprobación expresa o tácita del deudor[, o] (3) [c]uando pague el que tenga interés en el cumplimiento de la obligación, salvo los efectos de la *419confusión en cuanto a la porción que le corresponda”.(17) Además de esta modalidad legal de la subrogación, tam-bién existe la convencional. En esta, el acreedor y el ter-cero acuerdan la transmisión de la titularidad del crédito.(18) Esta es la modalidad aplicable a los pagos rea-lizados por las aseguradoras al amparo de la póliza de se-guro con sus respectivos asegurados.(19) La subrogación transfiere al subrogado “el crédito con los derechos a él anexos, ya contra el deudor, ya contra los terceros, sean fiadores o poseedores de las hipotecas”.(20)
Nuestra jurisprudencia está acorde con la doctrina civilista, en cuanto establece que el efecto principal de la subrogación es que el nuevo acreedor se coloca en la “misma situación jurídica que se encontraba el acreedor respecto al deudor”. (Énfasis suplido.(21) A diferencia de una novación extintiva, en donde la obligación original se extingue y nace un nuevo vínculo obligacional entre las partes, en la novación modificativa la obligación original subsiste. Como nos explica Hernández-Gil: “[El p]resupuesto de la subrogación es el mantenimiento de la relación obligacional inicial.” (Énfasis suplido.)(22)
*420Una modalidad de la novación modificativa es la subjetiva en la que se produce la sustitución de una de las partes.(23) Si se sustituye al deudor, se trata de una novación modificativa subjetiva de la parte pasiva. Si se sustituye al acreedor, estamos ante una novación modificativa subjetiva de la parte activa. En este último caso, se produce la transmisión de la titularidad del crédito del acreedor original a un tercero que le sustituye. Si bien en una época el traspaso de la obligación no era posible sino por vía de la novación extintiva, “el concepto moderno de la obligación no es obstáculo a su transmisibilidad”.(24) Por lo tanto, en la subrogación, como novación modificativa subjetiva,(25) “no se produce, como en los demás casos de la novación, la extinción de las obligaciones accesorias!, sino que] la subrogación transfiere al subrogado los créditos con los derechos a él anexos”.(26) Incluso, hay tratadistas que proponen que, más que una novación subjetiva activa, el pago con subrogación es una “transmisión activa de la obligación”.(27) Otros plantean que es mejor hablar de los efectos del pago por tercero que de una novación modificativa subjetiva.(28) En todo caso, el resultado es el mismo; es decir, la continuación íntegra de la obligación anterior en la que el vínculo original “subsiste idéntico en manos del nuevo acreedor”. (Énfasis suplido.)(29)
La doctrina civilista ha recurrido a la figura de la cesión de créditos, a modo de analogía, para explicar los efectos de *421la subrogación.(30) En cuanto a esta figura, el Tribunal Supremo de España ha expresado que, tras la cesión del cré-dito, el nuevo acreedor “se ha colocado en la misma situa-ción que se hallaba el cedente cuando le transfirió dicho crédito”. (Enfasis suplido.)(31) En su Sentencia de 13 de febrero de 1988, el Tribunal Supremo español resolvió que, más allá del cambio en la persona del acreedor, “en lo de-más la obligación queda inalterable o invariable en su total contenido y características ... [y] el deudor no responde hacia el cesionario de una obligación distinta, sino de la misma obligación en su total integridad e identidad, en cuyo sentido ya cuida nuestro Código de hablar de nova-ción modificativa”.(32)
B. Como hemos visto, uno de los efectos de la subrogación es que el nuevo acreedor adquiere todos los derechos y créditos del acreedor original, incluidas las garantías y demás elementos accesorios. Además, adquiere las mismas limitaciones pues, como hemos visto, nadie puede, por vía de la subrogación, adquirir derechos contra el deudor que el acreedor original no tenía. De igual manera, el deudor conserva contra el nuevo acreedor las mismas excepciones que tenía contra el anterior (33) A esta conclusión llegó el Tribunal Supremo de España en su Sentencia de 23 de junio de 1969: “[D]e igual modo que el crédito del tercero, por ser el mismo que el originario, pasan las garantías de éste, se le pueden oponer las mismas *422excepciones.” (Énfasis suplido.(34) No obstante lo anterior, la doctrina civilista ha sido considerablemente parca al atender la interrogante del efecto de las defensas que el deudor tenía contra su acreedor original cuando entra en escena un nuevo acreedor por vía de la subrogación, parti-cularmente en cuanto a la prescripción. Como nos explica Cañizares Laso:
Aspecto fundamental y sobre el que la doctrina no suele ocuparse con detenimiento es el de las excepciones oponibles por el deudor al nuevo acreedor que ocupa el lugar del antiguo .... La doctrina generaliza en esta materia y a veces se llega a clasificaciones que en el mejor de los casos contribuyen a os-curecer la materia objeto de estudio.(35)
Según la tratadista, quien establece, al igual que otros tratadistas, la similitud entre la subrogación y la cesión de crédito, estas excepciones oponibles por el deudor al nuevo acreedor pueden ser por razón de la cosa, es decir, que sean inherentes a la causa de acción, o de la persona, es decir, que sean inherentes a las partes.(36) En particular, ésta sostiene que la defensa de la prescripción es una excepción por razón de la cosa. (37) Es decir, es inherente a la causa de acción y no a unas partes específicas. Nuevamente ha-ciendo una comparación con la figura de la cesión de crédi-tos, la tratadista afirma que “[u]no de los supuestos que podía producirse es el de la posible excepción de la prescripción. Se incluirían en este supuesto dos cuestiones: caso de deuda prescrita y caso de deuda en plazo de prescripción”.(38)
A semejante conclusión llega Valverde y Valverde. Se-gún éste, la afirmación de que un deudor puede oponerle al *423nuevo acreedor las mismas excepciones que podía utilizar contra el acreedor original es compatible con la similitud entre la subrogación y la cesión de créditos, ya que, en el segundo caso, el deudor “puede poner al cesionario las mis-mas excepciones inherentes a la cosa que hubiera podido utilizar contra el acreedor primitivo”.(39) Esto, pues el deu-dor “no responde de otra obligación distinta, sino de la misma que tenía con el cedente, y, por consiguiente, con-serva al cesionario la posición jurídica que tenía”.(40) Igual opina Puig Peña en el caso de la cesión de créditos:
El deudor de la obligación puede oponer al nuevo acreedor las excepciones que podía oponer al acreedor ordinario. Esto es consecuencia del principio de que la situación del deudor no puede empeorarse por virtud de la cesión. (Énfasis suplido.)(41)
Como nos explica Puig Brutau, esto también es compatible con el hecho de que la subrogación no es una novación extintiva creadora de una nueva obligación, pues “sería in-conveniente esta novación extintiva con cambio de acree-dor para el deudor, que no podría oponer al nuevo acreedor las excepciones personales de que disponía a su acreedor primitivo”.(42)
En su Sentencia de 13 de mayo de 1930, el Tribunal Supremo de España explica la relación entre la causa de acción del acreedor original y la del nuevo acreedor, parti-cularmente las limitaciones comunes a ambas, cuando una aseguradora se subroga en la posición de su asegurado frente al tercero causante del daño:
Considerando [q]ue es la subrogación la acción de sustituir, o poner una cosa o persona en lugar de otra ... [un] asegurador ... después de haber pagado la indemnización al asegurado, es evidente que para perseguir aquél la responsabilidad que pre-tenda exigir a quienes sean los autores o responsables del *424[daño] habrá de ajustar el ejercicio de sus derechos y subordi-nar en todo la titularidad de su acción a lo que expresamente debiera haber cumplido el asegurado. (Enfasis suplido.(43)
Como hemos visto, tanto la doctrina científica como la jurisprudencia española concluyen que entre los elementos inherentes a la subrogación se encuentran: (1) que se trata de la misma obligación que vinculaba al antiguo acreedor y al deudor que permanece en la relación, y no del nacimiento de una nueva obligación, y (2) que el deudor, precisamente porque quedó inalterada la relación obligacional original, podrá oponer al nuevo acreedor las mismas excepciones y defensas que tenía frente al acreedor inicial. Por lo tanto, es forzoso concluir que, cuando un tercero se subroga en la posición del acreedor anterior, adquiere la causa de acción en las mismas condiciones y con las mismas limitaciones que éste. Esto incluye, indudablemente, el periodo transcurrido del término prescriptivo aplicable a esa causa de acción. Lo contrario permitiría el absurdo de que un tercero que se subroga en la posición del acreedor de una causa de acción prescrita pueda resucitarla y el deudor ahora responda por una obligación que ya no era exigible.
Pero hay más. Por tratarse de una subrogación en el contexto de una póliza de seguro, materia traída a nuestro ordenamiento de la doctrina estadounidense, recurrimos a ésta por su valor persuasivo. Esto pues, en materia de se-guros, “la praxis de este Tribunal ha consistido en utilizar las normas más avanzadas del derecho angloamericano y del derecho civil”. (44)
La doctrina estadounidense contesta la interrogante que nos ocupa de la misma forma que la doctrina civilista. Incluso, la contesta con mayor precisión. Como nos explica la tratadista Jane Massey Draper:
*425[I]nsurers have frequently attempted to have applied to the subrogation actions the same time accrual as that applied to the indemnity actions, but courts generally have adhered to the view that the statute of limitations begins to run on a subrogated insurer’s action against a third-party tortfeasor at the same time that the statute of limitations would begin to run on an action by the insured, or his personal representative in the event of the death of the insured, against the third-party tortfeasor. (Énfasis suplido.)(45)
La justificación ofrecida para esta conclusión es seme-jante a la de la doctrina civilista:
A rationale offered in support of this view has been that a subrogated insurer stands in the shoes of its insured, taking no rights other than those that the insured had, and at the same time being subject to all defenses which the third-party tortfea-sor might assert against the insured. (Énfasis suplido.)(46)
C. A diferencia de lo argumentado por la parte demandante, lo anterior es compatible con la teoría cognoscitiva del daño, vigente en nuestro ordenamiento. Ésta establece que los términos para incoar una causa de acción comienzan a transcurrir cuando el reclamante conoce, o debió conocer, si hubiera empleado un grado razonable de diligencia, que sufrió daños y quién se los causó. (47) En Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000), manifestamos que “[h]emos resuelto reiteradamente que el verdadero punto de partida para computar el término prescriptivo para instar una acción de daños y perjuicios es la fecha en la que el agraviado supo del daño y pudo ejercitar su acción. Por lo tanto, el término para ejercer las acciones comienza a transcurrir, no cuando se sufre el daño, sino *426cuando se conocen todos los elementos necesarios para po-der ejercer la acción”. (Énfasis suprimido.(48) Como conse-cuencia, “hemos precisado que el momento que se toma como verdadero punto de partida en una acción de daños es la fecha en que el perjudicado conoció del daño, quién fue el autor, y, además, desde que éste conoce los elementos ne-cesarios para poder ejercitar efectivamente su causa de acción”.(49)
La parte demandante expone que no podía entablar una acción contra el alegado responsable de los daños produci-dos a su asegurado antes de subrogarse en su posición. Alega entonces que, como la teoría cognoscitiva se funda-menta en que los términos prescriptivos comienzan a co-rrer desde el momento cuando el titular de la causa de acción puede ejercitarla, el término prescriptivo de la causa adquirida por subrogación debe calcularse desde que se emitió el pago. Esa posición obvia el hecho fundamental de que la parte demandante no está ejerciendo una causa de acción nueva producto del pago emitido a favor de su asegurado. Todo lo contrario, la premisa principal de la subrogación supone, como hemos visto, que el nuevo acree-dor sustituye al anterior en su posición, mientras la obli-gación original permanece intacta. Es decir, la asegura-dora está ejerciendo la causa de acción que tenía su asegurado. Por lo tanto, lo que hay que analizar es desde cuándo el asegurado podía entablar la causa de acción. Esto, pues “la prescripción es materia sustantiva y no pro-cedimental, regida por los principios que informan el De-recho civil”.(50)
La causa de acción del señor Báez Rivera contra el señor *427Carlo Marrero surgió al amparo del Artículo 1802 del Có-digo Civil.(51) Esta, según el Artículo 1868 del Código, prescribe por el transcurso de un año “desde que lo supo el agraviado”. (Enfasis suplido.(52) Esto es desde que el agra-viado conoció los elementos necesarios para instar efecti-vamente su causa de acción. Finalmente, el Artículo 1869 del Código Civil dispone que “[e]l tiempo para la prescrip-ción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejercitarse”.(53) En este caso, el señor Báez Rivera, acreedor original de la causa de acción, pudo ejer-citarla desde el mismo día que ocurrió el accidente, puesto que en ese momento conoció del daño causado a su auto y al autor del daño.(54) Por lo tanto, el término prescriptivo de un año comenzó a partir del 5 de noviembre de 2004. Al subrogarse en su posición, la aseguradora adquirió una causa de acción cuyo término prescriptivo ya había comen-zado y continuaba corriendo.(55)
*428III
Como hemos visto, el término prescriptivo de la causa de acción en este caso comenzó a transcurrir el 5 de no-viembre de 2004. Por lo tanto, la causa prescribía el 7 de noviembre de 2005.(56)
El propósito de los términos prescriptivos es garantizar la estabilidad de las relaciones económicas y sociales al estimular el rápido reclamo del cumplimiento de las obligaciones.(57) Por eso, las acciones prescriben “por el mero lapso del tiempo fijado en la ley”.(58) Como expusimos en Cintrón v. E.L.A., “el silencio crea una objetiva y razonable confianza en [el] deudor de que el derecho no será ejercitado”.(59) No obstante, los términos prescriptivos son susceptibles de interrupción. Según el Artículo 1873 del Código Civil, la prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial y por cualquier acto de reconocimiento de la deuda por el deudor.(60) Particularmente, en los primeros dos casos se permite la interrupción del término prescriptivo ante la “manifestación inequívoca de quién, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo”.(61) Uno de los efectos de la interrupción de la prescripción es que el plazo prescriptivo comienza a transcurrir de nuevo, por entero, desde la fecha de la interrupción. (62)
Para interrumpir el término prescriptivo de la acción por daños mediante una reclamación extrajudicial, *429es necesario que dentro de ese término el acreedor del de-recho informe o manifieste su voluntad de reclamar por los perjuicios que le ha causado la actuación u omisión del deudor.(63) En el caso de autos, la parte demandante alega que interrumpió el término prescriptivo al enviar unas car-tas los días 4 de octubre, 31 de octubre y 28 de noviembre de 2005. Como hemos visto, la carta de 28 de noviembre no tuvo efecto alguno sobre la prescripción, pues el término vencía el 7 de noviembre. Por lo tanto, lo crucial es deter-minar si las cartas del 4 y el 31 de octubre interrumpieron los términos. El contenido de las cartas revela la innegable intención de la parte demandante de preservar su derecho. En ese sentido, cumplen sustantivamente con los elemen-tos de una reclamación extrajudicial. El demandado no dis-puta ese hecho, pero alega que ambas cartas fueron envia-das a una dirección postal que no es la suya. La aseguradora indica que envió las cartas correctamente y descansa en la presunción de la Regla 304 de Evidencia que establece que “una carta dirigida y cursada por correo debidamente, fue recibida en su oportunidad”.(64) Por su parte, los demandados han presentado declaraciones jura-das de que no recibieron esas cartas, para reafirmar su alegación de que las direcciones a las que se enviaron no eran las correctas.
En Hawayek v. A.F.F., 123 D.P.R. 526, 530 (1989), resolvimos que la reclamación extrajudicial hecha por medio de una carta interrumpe la prescripción de la acción “si la misma llega a su destino”. Para activar la presunción establecida en la Regla 304, se debe demostrar que, en efecto, se envió la carta. (65) Una vez establecido el hecho básico de que las cartas se enviaron, corresponde a la otra parte presentar prueba para persuadir al juzgador *430de la inexistencia del hecho presumido de que las cartas llegaron a su destino. Es decir, el hecho base que ha de demostrarse por quien quiera valerse de la presunción es que envió la carta. El hecho presumido es que la carta llegó.(66) Por lo tanto, la otra parte puede presentar una prueba para derrotar el hecho base o para derrotar el he-cho presumido. En el primer supuesto, se determinará la existencia del hecho, según establece la Regla 110 de Evidencia(67) En el segundo caso, la prueba presentada para derrotar la presunción debe ser de tal calidad que persuada al juzgador de la inexistencia del hecho presumido. (68) De lo contrario, el hecho presumido sobrevive. En ambos casos, le corresponde al juzgador de los hechos, en su sana discreción, aquilatar la prueba y hacer una determinación.
En el caso de autos, la Cooperativa alega que envió dos cartas al señor Cario Marrero el 4 y el 31 de octubre de 2005. Ambas cartas constituían una reclamación extrajudicial. La Cooperativa descansa en la presunción establecida por la Regla 304 de Evidencia. Sin embargo, el señor Carlo Marrero ha presentado declaraciones juradas atacando tanto el hecho base de que se enviaron las cartas a la dirección correcta como el hecho presumido de que las cartas llegaron a su destino. Le corresponde al Tribunal de Primera Instancia celebrar una vista evidenciaría para dirimir esta controversia. De determinarse que las cartas no fueron enviadas a la dirección correcta o que éstas no lle-garon a su destino, procede la desestimación de la de-manda por prescripción. De lo contrario, si se determina que, en efecto, fueron enviadas correctamente y que llega-ron a su destino, el término prescriptivo se habrá inte-*431rrumpido y la demanda se habrá presentado oportuna-mente.
Por los fundamentos expuestos, se revoca la resolución del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para la celebración de procedi-mientos ulteriores compatibles con esta opinión.

Se dictará sentencia de conformidad.


 El costo del vehículo se calculó en $11,962. A esta cantidad se le restan $1,299 en concepto de la venta de salvamento que hizo la aseguradora, para un total de $10,663.


 La Cooperativa reclamó $11,563: $10,663 del gasto neto, producto del pago hecho al señor Báez Rivera, más $900 en alegados gastos de transporte.


 No hay controversia sobre el contenido de las cartas, en cuanto estas indu-dablemente constituyen una reclamación extrajudicial. Ahora bien, como puede no-tarse de las fechas de las cartas impugnadas y los dos posibles puntos de partida del término prescriptivo, la controversia de si las cartas de 4 y 31 de octubre fueron enviadas y recibidas incide directamente sobre el desenlace del caso.


 26 L.P.R.A. see. 102. Véase Coop. Seguros Múltiples de P.R. v. Lugo, 136 D.RR. 203, 209 (1994).


Aseg. Lloyd’s London v. Cía. Des. Comercial, 126 D.RR. 251, 267 (1990).


 íd.


 Gen. Accid. Ins. Co. P.R. v. Ramos, 148 D.P.R. 523, 532 (1999). Véase, además, Coop. Seguros Múltiples de P.R. v. Lugo, supra, pág. 211.


 Gen. Accid. Ins. Co. P.R. v. Ramos, supra, pág. 532.


 Id., pág. 533. Como veremos más adelante, esta figura se asemeja a la de cesión de créditos.


 Id. Véanse, además: Coop. Seguros Múltiples de P.R. v. Lugo, supra, pág. 211; Aseg. Lloyd’s v. Cía. Des. Comercial, supra, pág. 269.


 Coop. Seguros Múltiples de P.R. v. Lugo, supra, pág. 311.


 íd.


 J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1985, T. 1, Vol. I, pág. 404.


 Art. 1157 del Código Civil, 31 L.P.R.A. see. 3241.


 A. Cristóbal Montes, El pago o cumplimiento de las obligaciones, Madrid, Ed. Tecnos, 1986, pág. 55; J.M. Lete del Río y J. Lete Achirica, Derechos de Obliga-ciones, Navarra, Ed. Thomson/Aranzadi, 2007, Vol. I, pág. 182.


 Art. 1163 del Código Civil, 31 L.P.R.A. see. 3247.


 31 L.P.R.A. see. 3248.


 N. Bayo Recuero, El pago del tercero. Subrogación, Madrid, Ed. Dijusa (2000), pág. 253.


 Véanse: Gen. Accident Ins. Co. P.R. v. Ramos, supra, pág. 532; Coop. Seguros Múltiples de P.R. v. Lugo, supra, págs. 210-211.


 Art 1166 del Código Civil, 31 L.P.R.A. see. 3250.


 f Puig Peña, Tratado de Derecho Civil, Madrid, Ed. Rev. Der. Privado, 1974, T. 4, Vol. I, pág. 229. Véanse, además: Puig Brutau, op. cit., pág. 253 (“[E]l pagador adquiere el derecho de crédito del acreedor”); A. Hernández Moreno, El Pago del Tercero, Barcelona, Ed. Bosch, 1983, pág. 74 esc. 344 (“[E]s la misma obligación”); Cristóbal Montes, op. cit., pág. 55 (“[El nuevo acreedor] se subroga en la posición jurídica del acreedor satisfecho, adquiriendo su derecho de crédito en el estado actual con todas sus garantías y accesorios” (énfasis suplido)); Bayo Recuero, op. cit., pág. 327 (“[N]o se crea ningún tipo de vínculo nuevo de obligaciones no existentes hasta entonces” (énfasis suplido)).


 A. Hemández-Gil, Derecho de Obligaciones, Madrid, (Ed. de autor), 1960, pág. 292. Este tratadista distingue los efectos de la subrogación y la continuidad de la relación obligacional inicial, insistiendo en que no es “un mero derecho de crédito”, sino la supervivencia de la obligación original en su totalidad. íd., pág. 294. También lo distingue de la acción del reembolso, en donde opera una obligación nueva y dis-tinta a la anterior.


C. Valverde y Valverde, Tratado de Derecho Civil Español, 4ta ed., Vallado-lid, Ed. Talleres Tipográficos Cuesta, 1937, T. III, pág. 196.


 íd., págs. 156-157.


 Puig Brutau, op. cit., pág. 404.


 Valverde y Valverde, op. cit., pág. 202.


 F. De A. Sancho Rebullida, La Novación de las Obligaciones, Barcelona, Ed. Nauta, 1964, pág. 161. Por su parte, Montes propone que, más que una novación, se trata de “la sucesión inter vivos en el crédito establecido” en donde el crédito “no se extingue [sino que] pasa tan sólo al nuevo titular [pues] esta figura presupone el mantenimiento de la relación obligatoria inicial”. Cristóbal Montes, op. cit., pág. 56.


 Buyo Recuero, op. cit., pág. 327.


 Sancho Rebullida, op. cit., pág. 162.


 Véanse: Puig Brutau, op. cit., pág. 386; Puig Peña, op. cit., pág. 167.


 Sentencia del Tribunal Supremo de España de 25 de abril de 1932, Núm. 1026 Repertorio de Jurisprudencia (Aranzadi), pág. 445. En su Sentencia del 19 de diciembre de 1932, ese foro resolvió que las obligaciones anteriores “no se alteran ni modifican por el acto jurídico de la cesión”. Núm. 1365 Repertorio de Jurisprudencia (Aranzadi), pág. 569.


 Núm 1985 Repertorio de Jurisprudencia (Aranzadi), pág. 1956. Véase, ade-más, Sentencia de 17 de septiembre de 1953, Núm. 2509 Repertorio de Jurispruden-cia (Aranzadi), págs. 1619-1621.


 Buyo Recuero, op. cit., pág. 264. Véase, además, Cristóbal Montes, op. cit., pág. 59.


 Núm. 3576 Repertorio de Jurisprudencia (Aranzadi), pág. 2426. Véanse, además: Sentencia del 3 de marzo de 1988, Núm. 1546 Repertorio de Jurisprudencia (Aranzadi), pág. 1487-1488; Sentencia de 12 de mayo de 1932, Núm. 1050 Repertorio de Jurisprudencia (Aranzadi), pág. 455.


 A. Cañizares Laso, El Pago con Subrogación, Madrid, Ed. Civitas, 1996, pág. 139.


 íd., pág. 140.


 íd., págs. 140-141.


 íd., págs. 141-142.


 Valverde y Valverde, op. cit., pág. 159.


 íd.


 Puig Peña, op. cit, págs. 168-169.


 Puig Brutau, op. cit., pág. 405. Véase, además, Puig Peña, op. cit, esc. 1.


 939 Repertorio de Jurisprudencia 939, Aranzadi, pág. 357.


 Mun. of San Juan v. Great Ame. Ins. Co., 117 D.P.R. 632, 636 (1986).


 J. Massey Draper, Annotation, “When Does a Statute of Limitations Begin to Run Upon an Action by Subrogated Insurer Against Third-Party Tortfeasor”, 91 A.L.R. 3d 844, 847 (1979). La autora ofrece una lista de jurisdicciones donde los tribunales han llegado a semejante conclusión. Entre éstas se encuentran: Alabama, Arkansas, California, el Distrito de Columbia, Idaho, Indiana, Luisiana, Nueva Jersey, Ohio, Pennsylvania, Tennessee y Texas, además de la jurisdicción federal. íd., pág. 850.


 íd.


 Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992).


 Padín v. Cía. Fom. Ind., 150 D.P.R. 403, 411 (2000).


 Vera v. Dr. Bravo, 161 D.P.R. 308, 328 (2004). Véanse, además: Santiago v. Ríos Alonso, 156 D.P.R. 181, 189 (2002); Martínez v. Bristol Myers, Inc., 147 D.P.R. 383, 405 (1999).


 Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 742-743 (1981). Véase, además, Feliciano v. A.A.A., 93 D.P.R. 655, 657 (1966).


 “ei qUe p0r acción u omisión causa daño a otro, interviniendo culpa o negli-gencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.” 31 L.P.R.A. see. 5141.


 31 L.P.R.A. see. 5298.


 31 L.P.R.A. see. 5299.


 Véase Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992), en cuanto a la teoría cognoscitiva del daño, que establece que el término prescriptivo de una acción se computa desde que la víctima supo o debió saber del daño causado y quién lo causó.


 Lo anterior no significa que la aseguradora queda desprovista de alternati-vas en caso de subrogarse en una causa de acción prescrita. En primer lugar, cabe destacar que, en este caso, la aseguradora no adquirió una causa de acción a punto de prescribir; apenas habían transcurrido tres meses. En segundo lugar, muchos contratos de seguro incluyen cláusulas de cooperación, diseñadas precisamente para facilitar el ejercicio de la causa de acción subrogada por parte de la aseguradora. Mediante esta cláusula, el asegurado está obligado a notificarle inmediatamente a la aseguradora sobre algún evento pertinente para que ésta pueda tomar acciones afir-mativas para proteger su interés. En caso de que por la negligencia del asegurado la aseguradora no pueda ejercer su causa de acción subrogada, ésta tendrá una causa de acción contra aquél. Véanse: Coop. Seguros Múltiples de P.R. v. Lugo, supra, págs. 212-214; Morales v. Automatic Vending Service, Inc., 103 D.P.R. 281, 284—285 (1975); Valle v. Sucn. Wiscovitch, 88 D.P.R. 86, 89 (1963).


 El 6 de noviembre era domingo.


 Cintrón v. E.L.A., 127 D.P.R. 582, 588 (1990).


 Art. 1861 del Código Civil, 31 L.P.R.A. see. 5291.


 Cintrón v. E.L.A., supra, pág. 589.


 31 L.P.R.A. see. 5303. Véase Cintrón v. E.L.A., supra, págs. 589-590.


 Feliciano v. A.A.A., supra, pág. 660.


 Véase Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 474 (1980).


 Cintrón v. E.L.A., supra, pág. 589.


 32 L.P.R.A. Ap. VI, R. 304(23).


 íd., pág. 531.


 Díaz de Diana v. A.J.A.S. Ins. Co., supra, pág. 478.


 32 L.P.R.A. Ap. VI, R. 110.


 Véase Rivera Figueroa v. The Fuller Brush Co., 180 D.P.R. 894, 913-914 (2011).